FILED: December 3, 2020

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT

                                ___________________

                                     No. 19-2222
                                (8:19-cv-02715-PWG)
                                ___________________

CASA DE MARYLAND, INC.; ANGEL AGUILUZ; MONICA CAMACHO
PEREZ

             Plaintiffs - Appellees

v.

DONALD J. TRUMP, in his official capacity as President of the United States;
CHAD WOLF, in his official capacity as Acting Secretary of Homeland Security;
U.S. DEPARTMENT OF HOMELAND SECURITY; KENNETH T. CUCCINELLI,
II, in his official capacity as Acting Director, U.S. Citizenship and Immigration
Services; U.S. CITIZENSHIP AND IMMIGRATION SERVICES

                Defendants - Appellants
------------------------------

IMMIGRATION REFORM LAW INSTITUTE

             Amicus Supporting Appellant

104 BUSINESSES AND ORGANIZATIONS; AMERICAN ACADEMY OF
PEDIATRICS; MARYLAND CHAPTER, AMERICAN ACADEMY OF
PEDIATRICS; VIRGINIA CHAPTER, AMERICAN ACADEMY OF
PEDIATRICS; AMERICAN MEDICAL ASSOCIATION; MARYLAND STATE
MEDICAL SOCIETY; AMERICAN COLLEGE OF PHYSICIANS; AMERICAN
COLLEGE OF OBSTETRICIANS AND GYNECOLOGISTS; INSTITUTE FOR
POLICY INTEGRITY AT NEW YORK UNIVERSITY SCHOOL OF LAW;
UNITED STATES HOUSE OF REPRESENTATIVES; LEGAL HISTORIANS;
CENTER FOR REPRODUCTIVE RIGHTS; MEMBERS OF CONGRESS; JUDY
CHU, Chair of the CAPAC; ADRIANO ESPAILLAT, CHC Whip; YVETTE D.
CLARKE, Chair of the CBC Immigration Task Force; JOAQUIN CASTRO, Chair
of the CHC; KAREN BASS, Chair of the CBC; PRAMILA JAYAPAL, Chair of the
CAPAC Immigration Task Force; BARBARA LEE, Co-Chair of the CAPAC
Healthcare Task Force; NONPROFIT ANTI-DOMESTIC VIOLENCE AND
SEXUAL ASSAULT ORGANIZATIONS; IMMIGRATION LAW PROFESSORS;
FISCAL POLICY INSTITUTE; PRESIDENTS' ALLIANCE ON HIGHER
EDUCATION AND IMMIGRATION; PUBLIC JUSTICE CENTER

              Amici Supporting Appellee

PUBLIC CITIZEN; UNITED STATES HOUSE OF REPRESENTATIVES;
NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED
PEOPLE; NATIONAL FAIR HOUSING ALLIANCE; HOUSING
OPPORTUNITIES MADE EQUAL OF VIRGINIA

              Amici Supporting Rehearing

                                 ___________________

                                     ORDER
                                ___________________

      A majority of judges in regular active service and not disqualified having voted

in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.

      The parties and any amici curiae shall file 16 additional paper copies of their

briefs and appendices previously filed in this case within 10 days.

      This case is tentatively calendared for argument during the January 22-29, 2021,

session of court.

                                         For the Court

                                         /s/ Patricia S. Connor, Clerk